Citation Nr: 9913826	
Decision Date: 05/20/99    Archive Date: 05/26/99

DOCKET NO.  98-15 034	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Entitlement to a compensable evaluation for service-connected 
tinea pedis and onychomycosis of the feet.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which 
service connection for tinea pedis and onychomycosis of the 
feet was granted and evaluated at zero percent, effective 
from June 1979.

The Board notes that the United States Court of Veterans 
Appeals (now the United States Court of Appeals for Veterans 
Claims, hereinafter the Court), in Fenderson v. West, 12 Vet. 
App. 119 (1999) held, in part, that the RO never issued a SOC 
concerning the issue involving the right testicle, as the 
document adding that issue to the appeal "mistakenly treated 
the right-testicle claim as one for an '[i]ncreased 
evaluation for service[-]connected ... residuals of surgery to 
right testicle' ... rather than as a disagreement with the 
original rating award, which is what it was."  Id. at 132, 
emphasis in the original.  Fenderson involved a situation in 
which the Board had concluded that the appeal as to the issue 
involving the right testicle was not properly before it, on 
the basis that a substantive appeal had not been filed. 

This case differs from Fenderson in that the appellant did 
file a timely substantive appeal concerning the initial 
rating to be assigned for the disability at issue.  The SOC 
did provide him with the appropriate, applicable law and 
regulations and an adequate discussion of the basis for the 
RO's assignment of the initial disability evaluation.  The 
appellant's timely substantive appeal clearly indicated that 
he knew that the appeal was from the RO's initial assignment 
of a disability evaluation.  The Board observes that the 
Court, in Fenderson, did not specify a formulation of the 
issue that would be satisfactory, but only distinguished the 
situation of filing a NOD following the grant of service 
connection and the initial assignment of a disability 
evaluation from that of filing a NOD from the denial of a 
claim for increase.  Moreover, the appellant in this case has 
clearly indicated that what he seeks is the assignment of a 
higher disability evaluation.  Consequently, the Board sees 
no prejudice to the veteran in either the RO's 
characterization of the issue or in the Board's 
characterization of the issue as one of entitlement to the 
assignment of a higher disability evaluation for tinea pedis 
and onychomycosis of the feet.  See Bernard v. Brown, 4 Vet. 
App. 384 (1883).  Therefore, the Board will not remand this 
matter solely for a re-characterization of the issue in a new 
SOC.

In Floyd v. Brown, 9 Vet. App. 88 (1996), the Court held that 
the Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance. The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations. In Bagwell v. Brown, 9 Vet. App. 337 (1996), 
the Court clarified that it did not read the regulation as 
precluding the Board from affirming an RO conclusion that a 
claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own. Moreover, the Court did not find the Board's denial 
of an extraschedular rating in the first instance prejudicial 
to the veteran, as the question of an extraschedular rating 
is a component of the appellant's claim and the appellant had 
fully opportunity to present the increased-rating claim 
before the RO.  Bagwell, at 339.  Consequently, the Board 
will consider whether this case warrants the assignment of an 
extraschedular rating.

The veteran and his representative stated in his January 1999 
hearing before the undersigned member of the Board that the 
veteran has a rash over his chest, shoulder, hip, and 
buttocks, in addition to his feet.  This, it appears from the 
transcript, is a separate disorder from the tinea pedis and 
onychomycosis for which the veteran is presently service-
connected.  A claim for this skin disorder is thus inferred.  
This is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's tinea pedis and onychomycosis of the feet 
is currently manifested by complaints of pruritic cracking 
between the toes and by objective observations of patches of 
scales and hyperpigmentation on both sides of the ankle, 
bilaterally, hyperpigmentation over the dorsum of the foot, 
under the ball at the base of the little toe, and on the 
lateral aspect of the foot at mid-arch; thickening of the 
skin under the ball at the base of the large toe and over the 
sole of the heel of the foot; onychomycosis of all nail beds, 
greater on the great toes; but no ulcerations, or exudation, 
or evidence of scratching.


CONCLUSION OF LAW

The criteria for a compensable evaluation for tinea pedis and 
onychomycosis of both feet have not been met.  38 U.S.C.A. 
§ 1110, 5107 (West 1991); 38 C.F.R. § 3.321, 4.1, 4.3, 4.7, 
4.31, 4.118, Diagnostic Codes 7899-7814 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disability 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991).  
When a claimant is awarded service connection for a 
disability and subsequently appeals the RO's initial 
assignment of a rating for that disability, the claim 
continues to be well-grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  The veteran 
has not alleged that any records of probative value that may 
be obtained, and which have not already been associated with 
his claims folder, are available.  Accordingly, the Board 
finds that all relevant facts have been properly developed 
and the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  As noted above, the veteran has appealed 
a September 1997 rating decision that granted service 
connection for tinea pedis and onychomycosis of the feet, 
rated as a noncompensable from June 1979 by analogy under 
Diagnostic Code 7814.  See 38 C.F.R. §§ 4.20, 4.27 (1998).  
He contends that a higher rating is warranted for this 
disability.  After review of the records, the Board finds 
that the evidence does not support his contentions.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The current rating for the veteran's tinea pedis and 
onychomycosis of the feet was assigned under Diagnostic Code 
7814, for tinea barbae.  The Schedule provides that 
Diagnostic Codes 7807 through 7819 shall be rated as for 
eczema, dependent on the location, extent, and repugnant or 
otherwise disabling character of the manifestations.  
Diagnostic Code 7806, for eczema, provides for a 
noncompensable rating with slight, if any, exfoliation, 
exudation or itching, if on a nonexposed surface or small 
area.  A 10 percent rating is assigned with exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area.  A 30 percent rating is assigned with 
exudation or itching constant, extensive lesions, or marked 
disfigurement.  A 50 percent rating is assigned with 
ulceration or extensive exfoliation or crusting, and systemic 
or nervous manifestations, or exceptionally repugnant.  

The September 1979 VA examination report describes 
dermatophytosis with maceration in the webbing between the 
toes of both feet, and also dry, scaly skin on the plantar 
surfaces of the feet along the edges of both feet and the 
heels.  

A VA podiatry consultation  report from April 1983 notes a 
vesicular, patchy type dermatitis.

A December 1992 VA examination report notes that the skin of 
the right lower leg and foot was dry with hyperkeratosis of 
the great toe and the plantar aspect of the forefoot.  The 
nails were dystrophic.  There was a scaly eruption with 
superficial breakdown of the skin of the right foot in-
between the fourth and fifth toes.  

The April 1996 VA examination report noted a tinea infection 
of the toes and onychomycosis of the toenails.  

The report of the August 1997 VA examination describes 
hyperpigmentation and scales on either side of both ankles 
and hyperpigmentation over the dorsum of the foot, under the 
ball of the little toe, and on the lateral aspect of the foot 
at mid-arch.  Thickening of the skin was also noted under the 
ball of the foot at the base of the large toe and over the 
sole of the heel.  The examiner found the remainder of the 
sole unremarkable and noted no ulcerations or edema.  
Onychomycosis was found on all nail beds, greater on the 
great toes.  The examiner diagnosed bilateral tinea and 
onychomycosis of the feet and opined that these conditions 
had had their origin during the veteran's active service.  
The examiner then specifically noted that the conditions have 
not increased significantly in symptomatology.  

The veteran testified in his January 1999 hearing before the 
undersigned member of the Board that his bilateral foot 
condition is often pruritic and repugnant-exuding secretions 
between his toes--and that it requires treatment with cream 
and a solution of bleach in water.  He further testified that 
these conditions itch and that he scratches his feet in his 
sleep.  Yet, the August 1997 examination report reflects no 
observations of exudation, pruritic or repugnant discharge or 
odor, or scratching. 

The Board notes that the veteran testified that he 
experiences flare-ups of his condition.  He also stated, 
however, that they resolve by the time he can get in for a 
doctor's appointment.  He testified that he self-treats the 
skin of his feet.  The Board also notes Ardison v. Brown, 6 
Vet. App. 405 (1994) (VA examination which was not performed 
during the active stage of the veteran's tinea pedis was held 
to be inadequate given the veteran's prior history of 
remission and recurrence of tinea pedis).  Nonetheless, as 
the veteran testified that the flare-ups of his condition 
subside before he can see a doctor, the Board assesses that 
it would be futile to attempt to schedule a VA examination to 
coincide with a flare-up, as they apparently subside too 
rapidly to be examined.  

After consideration of the evidence, the Board finds that the 
criteria for a 10 percent evaluation are not met.  Although 
scaling, i.e., exfoliation, has been noted, it is on a small, 
unexposed area, variously described at different times as the 
edges of the plantar surface of the feet, or the sides of the 
ankles, or between the toes.  No exudation has been noted.  
And, while the veteran testified that the conditions itch and 
that he scratches them, the examiners have noted no objective 
evidence of scratching.  The report does evidence 
hyperpigmentation and thickening of the skin, but these 
manifestations are located on the sides of both ankles, the 
dorsum of the foot, and the bottom of the heel, mid-arch, and 
balls of the toes-small areas that are unexposed.  The Board 
therefore finds that the veteran's symptoms of tinea pedis 
and onychomycosis, bilateral feet, warrant a noncompensable 
rating.

The foregoing discussion does not, however, preclude the 
granting of higher evaluations for these disabilities.  In 
exceptional cases where schedular evaluations are found to be 
inadequate, consideration of "an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability or 
disabilities" is made.  38 C.F.R. § 3.321(b)(1) (1998).  The 
governing norm in these exceptional cases is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  Id.

The Board first notes that the schedular evaluation in this 
case are not inadequate.  The diagnostic code for skin 
disorders rated under eczema contemplate evaluations ranging 
from zero to 50 percent but, as discussed above, the required 
manifestations are not present.  Second, the Board finds no 
evidence of an exceptional disability picture in this case.  
The veteran has not required hospitalization for this 
disability.  He has not alleged, nor does the evidence 
demonstrate, that it interferes markedly with his employment.  
Rather, he testified that this skin condition does not 
require him to miss work, although he cannot perform some of 
the activities.  Finally, the evidence does not show that the 
impairments resulting solely from his skin disorder of the 
feet warrant extra-schedular consideration.  Thus, for the 
reasons noted above, the Board concludes that the impairment 
resulting from the tinea pedis and onychomycosis is 
adequately compensated by a noncompensable schedular rating.  
Therefore, extraschedular consideration under 38 C.F.R. 
§ 3.321(b) (1998) is not warranted in this case.


ORDER

Entitlement to a compensable rating for tinea pedis and 
onychomycosis of the feet is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

